Citation Nr: 0206184	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  00-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee.  

4.  Entitlement to service-connection for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.  He received a Purple Heart Medal and a Bronze Star 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, which granted service-connection for traumatic 
arthritis of the right and left knee and left ear hearing 
loss.  Service-connection for malaria was denied.  

In a March 2001 rating decision the RO granted a 10 percent 
evaluation for traumatic arthritis of the right knee and a 10 
percent evaluation for traumatic arthritis of the left knee.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the June 1999 and March 2001 rating decisions, 
the May 2000 statement of the case (SOC), as well as the 
March 2001 supplemental statement of the case (SSOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The veteran was afforded VA audio and general medical 
examinations in October 1997 and VA audio, general medical 
and joints examinations February 2001.  

4.  The service-connected left ear hearing loss is manifested 
by an average pure tone threshold at 1,000, 2,000, 3,000 and 
4,000 hertz of 38.75 decibels and speech discrimination 
ability of 94.66 percent.  

5.  The service-connected traumatic arthritis of the right 
and left knees is manifested by slight knee disability with 
objective evidence of pain.  

6.  There is no medical evidence that the veteran currently 
has malaria or residuals of malaria.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  The criteria for an initial compensable evaluation for 
the service-connected left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.31, 4.85, 4.86, 
Diagnostic Code 6100 (2001).  

3.  The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5262 
(2001).  

4.  The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5262 
(2001).  

5.  Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The June 1999 and March 2001 rating decisions, the May 2000 
SOC, as well as the March 2001 SSOC informed the veteran of 
the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A. §§ 5102, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159(b)).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The veteran was afforded VA audio and general 
medical examinations in October 1997 and VA audio, general 
medical and joints examinations February 2001.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Initial Evaluations 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

a.  Left Ear Hearing Loss 

Initially the veteran's service-connected left ear hearing 
loss was evaluated as noncompensable under Diagnostic Code 
6100.  38 C.F.R. § 4.85 (2001).  

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from hearing loss, the 
rating schedule establishes eleven auditory acuity levels, 
from level I for essentially normal acuity through level XI 
for profound deafness.  In situations where compensation has 
been granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I.  See 38 C.F.R. § 3.383(a)(3).  
In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the compensable ear is at level X 
or XI.  See 38 C.F.R. § 4.85 (2001).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a)(2001).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2001).  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 C.F.R. 
§ 4.85, Tables VI and VII.  The Board emphasizes that 
"assignment of disability ratings for hearing impairment are 
by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).

The May 1996 Department of Defense audiogram evaluation 
provided pure tone threshold average at 1,000, 2,000, 3,000 
and 4,000 hertz in the left ear was 33.75, speech 
discrimination was not done.  Pure tone thresholds, in 
decibels, were as follows: 

HERTZ

1000 2000 3000 4000 Left Ear 10 10 55 60 

The April 1997 Department of Defense audiogram evaluation 
provided pure tone threshold average at 1,000, 2,000, 3,000 
and 4,000 hertz in the left ear was 56.25, speech 
discrimination was not done.  Pure tone thresholds, in 
decibels, were as follows: 

HERTZ

1000 2000 3000 4000 Left Ear 5 15 55 70 

The July 1997 private audiological evaluation presented pure 
tone threshold average at 1,000, 2,000, 3,000 and 4,000 hertz 
in the left ear as 33.75 and speech discrimination was 92 
percent, which, corresponds to I under 38 C.F.R. § 4.85, 
Table VI (2001).  Pure tone thresholds, in decibels, were as 
follows: 

HERTZ

1000 2000 3000 4000 Left Ear 5 15 50 65

In this case, the numeric designations produce a 0 percent 
disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 
6100.  

At the October 1997 VA examination the pure tone threshold 
average at 1,000, 2,000, 3,000 and 4,000 hertz in the left 
ear was 36.25 and speech discrimination was 96 percent, 
which, corresponds to I under 38 C.F.R. § 4.85, Table VI 
(2001).  Pure tone thresholds, in decibels, were as follows: 

HERTZ

1000 2000 3000 4000 Left Ear 10 15 55 65 

In this case, the numeric designations produce a 0 percent 
disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 
6100.  

The April 1999 Department of Defense audiogram evaluation 
provided pure tone threshold average at 1,000, 2,000, 3,000 
and 4,000 hertz in the left ear was 38.75, speech 
discrimination was not done.  Pure tone thresholds, in 
decibels, were as follows: 

HERTZ

1000 2000 3000 4000 Left Ear 20 10 60 65 

The May 2000 Department of Defense audiogram evaluation 
provided pure tone threshold average at 1,000, 2,000, 3,000 
and 4,000 hertz in the left ear was 36.25, speech 
discrimination was not done.  

At the February 2001 VA examination the pure tone threshold 
average at 1,000, 2,000, 3,000 and 4,000 hertz in the left 
ear was 36.25 and speech discrimination was 96 percent, 
which, corresponds to I under 38 C.F.R. § 4.85, Table VI 
(2001).  Pure tone thresholds, in decibels, were as follows: 

HERTZ

1000 2000 3000 4000 Left Ear 10 15 55 65 

In this case, the numeric designations produce a 0 percent 
disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 
6100.  

The above audiometric examination results do not meet the 
requirements for a compensable evaluation.  Although we have 
considered the veteran's contentions the most probative 
evidence of the degree of impairment are the audiometric 
examination results.  In view of the above, the Board 
concludes that the preponderance of the evidence is against 
entitlement to an initial compensable evaluation for left ear 
hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2001); Lendenmann, 3 Vet. App. at 349.  

b.  Traumatic Arthritis of the Right and Left Knees 

Initially, the veteran's service-connected traumatic 
arthritis of the right and left knees is rated as 10 percent 
disabling for each knee under Diagnostic Codes 5010, for 
arthritis due to trauma and 5262 for impairment of the tibia 
and fibula.  38 C.F.R. § 4.71a (2001).  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent evaluation is assigned for malunion of 
the tibia and fibula with slight knee disability.  A 20 
percent rating is assigned for malunion of the tibia and 
fibula with moderate knee disability.  Malunion of the tibia 
and fibula with marked knee or disability warrants a 30 
percent evaluation.  A 40 percent evaluation requires 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  38 C.F.R. § 4.71a (2001).  

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).  Terminology such as 
"slight," "moderate" and "severe" used by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  

The Board notes that the veteran's traumatic arthritis of the 
right and left is manifested by objective evidence of pain.  
At the October 1997 VA examination motions were fully normal 
although sometimes painful.  Both knees were minimally 
swollen, the veteran's knees locked at times.  The diagnosis 
was osteoarthritis of both knees, documented by X-ray.  In 
February 1998 the private physician wrote that the veteran 
after kneeling down had some sharp hypersensitivity almost 
like a Tinel's sign over the anterolateral capsule of his 
left knee but that had resolved.  On physical examination, in 
June 2000, the private physician noted mild discomfort on 
patellar grind and mild tenderness over the medial joint 
lines bilaterally to palpation, not recreated by McMurray's.  
At the February 2001 VA examination motion stopped when pain 
began.  There was evidence of painful motion and some 
tenderness.  

The evidence fails to show that the veteran suffers from 
symptoms equivalent to moderate or marked right and left knee 
impairment as required for a 20 or 30 percent disability 
evaluation under Diagnostic Code 5262.  At the October 1997 
VA examination his gait was normal.  On physical examination, 
in June 2000, the private physician noted that there was full 
range of motion of both knees.  The ligaments were stable and 
there was no apprehension on patellar displacement.  X-rays 
revealed that there was no significant narrowing of the 
medial or lateral compartments.  At the February 2001 VA 
examination there was guarding of movement.  The diagnosis 
was mild degenerative joint disease of both knees with loss 
of function due to pain confirmed by x-ray.  

The evidence does not show nonunion of the tibia and fibula 
with loose motion requiring a brace as necessitates a 40 
percent evaluation under Diagnostic Code 5262.  The private 
physician reviewed the films from 1997 and other than 
scattered calcification near the origin of ligaments did not 
see any intra-articular severe damage.  The diagnosis was 
bilateral knee pain compatible with chronic inflammatory 
change.  At the February 2001 VA examination the veteran 
walked with some hesitation but he did not use a cane, brace 
or any appliance.  

The Board has considered the application of 38 C.F.R. 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider  
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, an increased rating 
is not warranted on the basis of these regulations.  At the 
February 2001 VA examination the veteran's posture and gait 
were normal.  There was no edema, effusion, instability, 
weakness, redness or heat.  There was no abnormal movement.  
Stability was good.  

The evidence of record shows that the primary symptoms of the 
veteran's traumatic arthritis of the right and left knees are 
pain and tenderness.  For these symptoms, the veteran is 
currently in receipt of a 10 percent evaluation for each 
knee.  Although the Board is required to consider the effect 
of pain when making a rating determination, which has been 
done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board has given consideration to evaluating the veteran's 
service-connected traumatic arthritis under different 
Diagnostic Codes.  In this case, however, no other Diagnostic 
Code seems applicable.  For example, Diagnostic Codes 5256, 
5257, 5260, and 5261 require ankylosis, instability, or 
limitation of motion of the knee, respectively, and only some 
slight limitation of motions has been demonstrated in this 
case.  At the February 2001 VA examination right knee flexion 
was 134 degrees and extension was 0 degrees.  Left knee 
flexion was 130 degrees and extension was 0 degrees.  Full 
flexion and extension of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2001).  The current 10 percent 
evaluation for each knee adequately compensates the veteran 
for his symptomatology.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991& Supp. 2001); 38 C.F.R. § 4.7 (2000).  An initial 
evaluation in excess of 10 percent for traumatic arthritis of 
the right and left knees is not warranted.  

II.  Service-Connection for Malaria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2001).  

In his April 2000 Notice of Disagreement, the veteran wrote 
that he had malaria on July 1, 1968 as he was preparing to 
leave Vietnam at the end of his tour of duty.  He indicated 
that he was sent to the naval hospital ship with a fever of 
106 degrees.  The veteran wrote that a corpsman packed him in 
ice.  He woke up 10 days later and was transported to DaNang 
to fly home.  The veteran contends that he still has active 
malaria germs and periodic bouts with this condition.

The service medical records do not show that the veteran was 
treated for malaria.  The clinical record, dated June 28, 
1968 to July 1, 1968, provided the diagnosis of fever unknown 
origin.  This clinical record showed that the veteran's 
temperature was 104 and malaria smears were consistently 
negative on multiple occasions.  

There is no medical evidence of record which tends to 
establish the existence of a current diagnosis of malaria.  
The diagnosis was history of malaria at the October 1997 VA 
general medical examination.  The February 2001 VA general 
medical examination diagnosis was history of malaria.  The 
examiner noted that recent tests were negative.  The October 
1997 and February 2001 VA diagnoses do not establish the 
existence of a current disease or that the veteran currently 
has residuals of malaria.  Both diagnoses appear to be "by 
history" only.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

In the absence of medical evidence to support his 
contentions, the clear weight of the evidence is against the 
veteran's claim.  As the negative and positive evidence is 
not in approximate balance with respect to any material 
point, there is not doubt to be resolved in the veteran's 
favor and his claim of service connection for malaria must, 
therefore, be denied.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable evaluation for left ear hearing loss 
is denied.  

An initial evaluation in excess of 10 percent traumatic 
arthritis of the right knee is denied.  

An initial evaluation in excess of 10 percent traumatic 
arthritis of the left knee is denied.  

Service-connection for malaria is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

